Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second fuel exit opening being on the first or second third of the overall length and the first spacing being at most three times the second spacing (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, line 25 is objected to because of the following informalities:  “a center of the nozzle exit opening” should be - -the center of the nozzle exit opening- -.  Appropriate correction is required.
Claim 13, line 1 is objected to because of the following informalities:  “an outlet of the third air guiding duct” should be - -the third air exit opening of the third air guiding duct- -.  Appropriate correction is required.
Claim 13, line 2 is objected to because of the following informalities:  “an outlet of the second air guiding duct” should be - -the second exit air opening of the second air guiding duct- -.  Appropriate correction is required.
Claim 14, line 1; claim 16, line 1 is objected to because of the following informalities:  “the exit opening of the fuel guiding duct” should be - - the first fuel exit opening of the fuel guiding duct- -.  Appropriate correction is required.
Claim 14, line 2; claim 16, line 2 is objected to because of the following informalities:  “the exit opening of the jet generator duct” should be - - the second fuel exit opening of the jet generator duct- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15, 17, 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15, 17, 18 recite that the first fuel exit opening is separate from the second fuel exit opening which is already recited in claim 1, so that claims 15, 17, 18 are not further limiting.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock (US 20100050644) in view of Griffin et al (US 20050115244).

    PNG
    media_image1.png
    814
    754
    media_image1.png
    Greyscale


Annotated Figure 2 of Pidcock


    PNG
    media_image2.png
    323
    509
    media_image2.png
    Greyscale

Annotated 7b of Griffin

Regarding claim 1, Pidcock discloses a nozzle (The nozzle formed by the components radially inward of Figure 2; 44) for a combustion chamber (The combustion chamber of Figure 1; 105) of an engine (Figure 1; 110) for providing a fuel-air mixture at a nozzle exit opening (Annotated Figure 2; labeled nozzle exit) of the nozzle, wherein the nozzle comprises: 
a nozzle main body (Figure 2; 8, 44) including the nozzle exit opening and extending along a nozzle longitudinal axis (Figure 2; 2), the nozzle main body further comprising:
an inner first air-guiding duct (Figure 2; 12), with a first air exit opening (The opening at the right end of Figure 2; 12), which extends along the nozzle longitudinal axis and which is configured for conveying air to the nozzle exit opening (Functional Language, Paragraph 0044), 
a second air-guiding duct (Figure 2; 22), with a second air exit opening (The right end of Figure 2; 22 which ends at the right end of 8), which is situated radially outwardly of the fuel-guiding duct with respect to the nozzle longitudinal axis, 
a guiding element (Annotated Figure 2; labeled guiding element) at the nozzle exit opening, the guiding element including a radially outwardly extending guiding surface (The radially outwardly extending guiding surface of Annotated Figure 2; labeled guiding element) at least partially facing axially downstream of the nozzle and configured for guiding the fuel-air mixture radially outward with respect to the nozzle longitudinal axis and a center (The center of the nozzle exit opening) of the nozzle exit opening (Functional Language, Like the instant application, the guiding element having the same structure and disposed radially outward of the first and second air-guiding duct), 
a jet generator duct (The passage in Figure 2; 8 feeding 16 and 16 itself) positioned on the nozzle main body, the jet generator duct including a second fuel exit opening (The exit of Figure 2; 16) configured for generating at least one fuel jet (The fuel jet formed by Figure 2; 16 which forms a film over 15.  Paragraph 0044) which is directed radially inward and/or in a direction (The longitudinal direction of the center of the nozzle exit opening) of the center of the nozzle exit opening (Functional Language, Figure 2; 16 generates a fuel jet that is directed radially inward), 
a third air-guiding duct (Figure 2; 38), with a third air exit opening (The right end of Figure 2; 38), which is situated radially outwardly of the second air-guiding duct, wherein an edge (The edge of the second fuel exit) of the second fuel exit opening is offset, along the nozzle longitudinal axis, with respect to an edge (The edge of the second air exit opening) of the second air exit opening by a first spacing (Annotated Figure 2; labeled first spacing) which is no more than three times a second spacing (Annotated Figure 2; labeled second spacing) by which the edge of the second air exit opening is offset, along the longitudinal axis, with respect to an edge (The edge of the third air exit opening which is the right end of Figure 2; 48) of the third air exit opening; 
wherein the guiding element is positioned radially outwardly of both the second air-guiding duct and the third air-guiding duct.
Pidcock does not disclose a fuel-guiding duct which is situated radially outwardly of the first air-guiding duct with respect to the nozzle longitudinal axis and which includes a first fuel exit opening configured for conveying fuel to the nozzle exit opening, and 
the second air exit opening, which is situated radially outwardly of the fuel-guiding duct with respect to the nozzle longitudinal axis;
wherein the first fuel exit opening and the second fuel exit opening are separate and spaced apart from one another.
However, Griffin teaches a nozzle (Figure 2, but with 4 having different diameters and spaced axially along 8 as in Figure 7b) for a combustion chamber of an engine (The combustion chamber of the gas turbine engine of Paragraph 0003) for providing a fuel-air mixture at a nozzle exit opening (The fuel-air mixture at the bottom of Figure 2; 12) of the nozzle, wherein the nozzle comprises: 
a nozzle main body (The body formed by Figure 2; 8) including the nozzle exit opening and extending along a nozzle longitudinal axis (Figure 2; 2), the nozzle main body further comprising:
an inner first air-guiding duct (Figure 2; 7) which extends along the nozzle longitudinal axis and which is configured for conveying air to the nozzle exit opening (Functional Language, Paragraph 0054), 
a fuel-guiding duct (Annotated Figure 7b; labeled fuel-guiding duct which is denoted by the dotted line) which is situated radially outwardly of the first air-guiding duct with respect to the nozzle longitudinal axis and which includes a first fuel exit opening (The larger instance of Figure 7b; 4 at the end of dotted line) configured for conveying fuel to the nozzle exit opening (Functional Language, the fuel supplied to the first fuel exit opening), and 
a jet generator duct (Annotated 7b; labeled jet generator duct which is denoted by the dashed line) positioned on the nozzle main body, the jet generator duct including a second fuel exit opening (The smaller instance of Figure 7b; 4 at the end of the dashed line) configured for generating at least one fuel jet (The fuel jet from the jet generator duct) which is directed radially inward and/or in a direction of a center (The longitudinal direction of the center of the nozzle exit).  of the nozzle exit opening (Functional Language, the at least one fuel jet is directed at least radially inward), wherein the first fuel exit opening and the second fuel exit opening are separate and spaced apart from one another.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock to include a fuel-guiding duct which is situated radially outwardly of the first air-guiding duct with respect to the nozzle longitudinal axis and which includes a first fuel exit opening configured for conveying fuel to the nozzle exit opening, and wherein the first fuel exit opening and the second fuel exit opening are separate and spaced apart from one another as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, The modification has a fuel guiding duct branching from a jet generator duct with the second fuel exit opening upstream and smaller than the first fuel exit opening).
It is herein asserted that the combined invention of Pidcock in view of Griffin has the second air exit opening, which is situated radially outwardly of the fuel-guiding duct with respect to the nozzle longitudinal axis because the fuel-guiding duct extends through the same body as the jet generator duct as taught by Griffin, so that in the combination the fuel-guiding duct extends in Figure 2; 8 of Pidcock which is radially inward of the second air exit opening.
Regarding claim 2, Pidcock in view of Griffin teach the invention as claimed.
Pidcock further discloses wherein, via the jet generator duct, the at least one fuel jet in the radially inward direction and/or in the direction of the center of the nozzle exit opening is generated at an end of the first air-guiding duct (The right end of Figure 2; 12).
Regarding claim 6, Pidcock in view of Griffin teach the invention as claimed.
Pidcock does not disclose wherein the jet generator duct and the fuel-guiding duct are connected to one another by a branching point within the nozzle main body.
However, Griffin teaches wherein the jet generator duct and the fuel-guiding duct are connected to one another by a branching point (The point where the dashed and dotted line meet in Annotated Figure 7b) within the nozzle main body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the jet generator duct and the fuel-guiding duct are connected to one another by a branching point within the nozzle main body as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Regarding claim 7, Pidcock in view of Griffin teach the invention as claimed.
Pidcock further discloses wherein, within the first air-guiding duct, there is provided a central body (Figure 2; 4 and 8) in which the jet generator duct runs and which includes the second fuel exit opening.
Regarding claim 8, Pidcock in view of Griffin teach the invention as claimed.
Pidcock further discloses wherein, via the second fuel exit opening the at least one fuel jet is generated centrally along the nozzle longitudinal axis (The at least one fuel jet is generated centrally along the nozzle longitudinal because it forms a film over Figure 2; 15 which is annular about 2).
Regarding claim 9, Pidcock in view of Griffin teach the invention as claimed.
Pidcock further discloses wherein the nozzle main body extends with an overall length (The overall length defined by the three arrowed lines extending from one dashed line to another dashed line in Annotated Figure 2) along the nozzle longitudinal axis, with the first, second and third air exit openings being positioned in a final third (The first, second and third air exit opening are located in the final third of the overall length) of the overall length, and the second fuel exit opening, provided on the central body, being positioned in a first or second third of the overall length (The second fuel exit opening is provided on the second third of the overall length).
Regarding claim 10, Pidcock in view of Griffin teach the invention as claimed.
Pidcock does not disclose wherein the jet generator duct within the nozzle main body is fed with fuel from a same fuel supply as the fuel- guiding duct.
However, Griffin teaches wherein the jet generator duct within the nozzle main body is fed with fuel from a same fuel supply as the fuel- guiding duct (The jet generator duct and fuel-guiding duct have a same fuel supply).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the jet generator duct within the nozzle main body is fed with fuel from a same fuel supply as the fuel- guiding duct as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Regarding claim 12, Pidcock in view of Griffin teach the nozzle according to claim 1.
Pidcock further discloses the engine including the nozzle.
Regarding claim 13, Pidcock in view of Griffin teach the invention as claimed.
Pidcock further discloses wherein the third air exit opening of the third air guiding duct is positioned axially downstream of the second air exit opening of the second air guiding duct (The third air exit opening is axially downstream of the second air exit opening).
Regarding claim 14, Pidcock in view of Griffin teach the invention as claimed.
Pidcock does not disclose wherein the first fuel exit opening of the fuel guiding duct is positioned downstream of the second fuel exit opening of the jet generator duct.
However, Griffin teaches wherein the first fuel exit opening of the fuel guiding duct is positioned downstream of the second fuel exit opening of the jet generator duct (The flow of air and fuel is downwards in Figure 7, so that the first fuel exit opening is downstream of the second opening).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the first fuel exit opening of the fuel guiding duct is positioned downstream of the second fuel exit opening of the jet generator duct as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Regarding claim 15, Pidcock in view of Griffin teach the invention as claimed.
Pidcock does not disclose wherein the first fuel exit opening is separate from the second fuel exit opening.
However, Griffin teaches wherein the first fuel exit opening is separate from the second fuel exit opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the first fuel exit opening is separate from the second fuel exit opening as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Regarding claim 16, Pidcock in view of Griffin teach the invention as claimed.
Pidcock does not disclose wherein the first fuel exit opening of the fuel guiding duct is positioned downstream of the second fuel exit opening of the jet generator duct.
However, Griffin teaches wherein the first fuel exit opening of the fuel guiding duct is positioned downstream of the second fuel exit opening of the jet generator duct (The flow of air and fuel is downwards in Figure 7, so that the first fuel exit opening is downstream of the second opening).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the first fuel exit opening of the fuel guiding duct is positioned downstream of the second fuel exit opening of the jet generator duct as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Regarding claim 17, Pidcock in view of Griffin teach the invention as claimed.
Pidcock does not disclose wherein the first fuel exit opening is separate from the second fuel exit opening.
However, Griffin teaches wherein the first fuel exit opening is separate from the second fuel exit opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the first fuel exit opening is separate from the second fuel exit opening as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Regarding claim 18, Pidcock in view of Griffin teach the invention as claimed.
Pidcock does not disclose wherein the first fuel exit opening is separate from the second fuel exit opening.
However, Griffin teaches wherein the first fuel exit opening is separate from the second fuel exit opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the first fuel exit opening is separate from the second fuel exit opening as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Regarding claim 19, Pidcock in view of Griffin teach the invention as claimed.
Pidcock further discloses the at least one fuel jet is coaxial with the nozzle longitudinal axis (The at least one fuel jet is coaxial with the longitudinal axis because the at least one fuel jet forms a film over Figure 2; 15, so that the at least one fuel jet is annular about 2.  Paragraph 0044). 
Pidcock does not disclose wherein the jet generator duct and second fuel exit opening are coaxial with the nozzle longitudinal axis.
However, Griffin teaches wherein the jet generator duct and second fuel exit opening are coaxial with the nozzle longitudinal axis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the jet generator duct and second fuel exit opening are coaxial with the nozzle longitudinal axis as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock in view of Griffin as applied to claim 1 above, and further in view of Sood et al (US 5288021 as referenced in OA dated 3/10/2022).

    PNG
    media_image3.png
    635
    297
    media_image3.png
    Greyscale

Annotated Figure 3 of Sood

Regarding claim 4, Pidcock in view of Griffin teaches the invention as a claimed.
Pidcock does not disclose wherein the first fuel exit opening extends on the nozzle main body in a circular arc shape or circular ring shape about the nozzle longitudinal axis, wherein the second fuel exit opening is formed as circular hole with a cross-sectional area smaller than the first fuel exit opening.
However, Griffin teaches wherein the second fuel exit opening is formed as circular hole (The second fuel opening is a circular hole) with a cross-sectional area smaller than the first fuel exit opening (The cross-sectional area of the first fuel exit opening is smaller than the first fuel exit opening).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the second fuel exit opening is formed as circular hole with a cross-sectional area smaller than the first fuel exit opening as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Pidcock in view of Griffin does not teach wherein the first fuel exit opening extends on the nozzle main body in a circular arc shape or circular ring shape about the nozzle longitudinal axis.
However Sood teaches a nozzle (Figure 3; 66) for a combustion chamber (The combustion chamber of Figure 1) of an engine (Figure 1; 10) for providing a fuel-air mixture (The fuel air mixture at Figure 3; 136) at a nozzle exit opening (The opening formed by Figure 3; 136) of the nozzle, wherein the nozzle comprises: 
a nozzle main body (Figure 3; 92, 99, 126, 56, 108, 124, 141) including the nozzle exit opening and extending along a nozzle longitudinal axis (Figure 3; 152), the nozzle main body further comprising:
an inner first air-guiding duct (Figure 3; 106), with a first air exit opening (The exit of Figure 3; 106), which extends along the nozzle longitudinal axis and which is configured for conveying air (The air in Figure 3; 106) to the nozzle exit opening, 
a fuel-guiding duct (Figure 3; 154) which is situated radially outwardly of the first air-guiding duct with respect to the nozzle longitudinal axis and which includes a first fuel exit opening (The exit opening of Figure 3; 154) configured for conveying fuel (The fuel in Figure 3; 154) to the nozzle exit opening, and 
a second air-guiding duct (The duct with Figure 3; 124), with a second air exit opening (The exit opening of Figure 3; 124), which is situated radially outwardly of the fuel-guiding duct with respect to the nozzle longitudinal axis, 
a jet generator duct (The duct for Figure 3; 120) positioned on the nozzle main body, the jet generator duct including a second fuel exit opening (The exit opening Figure 3; 120) configured for generating at least one fuel jet (The fuel jet from the jet generator duct) which is directed radially inward and/or in a direction of a center of the nozzle exit opening (The slanted portion of the jet generator duct feeds the at least one fuel jet radially inward and in a longitudinal direction of the center of the nozzle exit), wherein the first fuel exit opening and the second fuel exit opening are separate and spaced apart from one another; 
a third air-guiding duct (The duct with Figure 3; 141) with a third air exit opening (The exit opening of the third air-guiding duct), which is situated radially outwardly of the second air-guiding duct, wherein an edge (The edge of Figure 3; 120 which defines Annotated Figure 3; labeled first spacing) of the second fuel exit opening is offset, along the nozzle longitudinal axis, with respect to an edge (The edge of Figure 3; 141 which defines Annotated Figure 3; labeled first spacing) of the second air exit opening by a first spacing (Annotated Figure 3; labeled first spacing) which is no more than three times a second spacing (Annotated Figure 3; labeled second spacing) by which the edge of the second air exit opening is offset, along the longitudinal axis, with respect to an edge (The edge of the duct with Figure 3; 141 which defines Annotated Figure 3; labeled second spacing) of the third air exit opening; 
wherein the first fuel exit opening extends on the nozzle main body in a circular arc shape or circular ring shape (Figure 3; 154 is an annular slot, so that its end is also an annular slot) about the nozzle longitudinal axis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock in view of Griffin wherein the first fuel exit opening extends on the nozzle main body in a circular arc shape or circular ring shape about the nozzle longitudinal axis because it has been held that applying a known technique, in this case Sood’s  usage of a circular arc shape or circular ring shape for  the first fuel exit opening according to the steps described immediately above, to a known device, in this case, Pidcock in view of Griffin’s nozzle, ready for improvement to yield predictable results, in this case providing fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the first fuel exit opening being a circular arc shape or circular ring shape).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock in view of Griffin as applied to claim 1 above, and further in view of Young (US 20090217669 as referenced in OA dated 3/10/2022).
Regarding claim 5, Pidcock in view of Griffin  teaches the invention as claimed.
Pidcock further discloses a cross-sectional area of the second fuel exit opening (The cross sectional area of the second fuel exit opening).
Pidcock does not disclose wherein the first fuel exit opening has a cross-sectional area which corresponds to between 8 times and 25 times a cross-sectional area of the second fuel exit opening.
However, Griffin teaches wherein the first fuel exit opening has a cross-sectional area (The cross sectional area of the first fuel exit opening) is greater than a cross-sectional area of the second fuel exit opening (The cross sectional area of the second fuel exit opening).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock wherein the first fuel exit opening has a cross-sectional area is greater than a cross-sectional area of the second fuel exit opening as taught by and suggested by Griffin in order to provide an improved distribution (Paragraph 0060, This is the same modification as claim 1).
Pidcock in view of Griffin does not teach wherein the cross-sectional area of the first fuel exit opening is between 8 times and 25 times the cross-sectional area of the second fuel exit opening.
However, Young teaches a nozzle (Figure 6; 47) for a combustion chamber (Figure 1; 1) of an engine (Paragraph 0001) and in paragraph 0029 that the relative sizes between exit openings for fuel flow is a results-effective variable that effects the fuel distribution across the nozzle.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the relative sizes between exit openings for fuel flow is a results-effective variable that effects the fuel distribution across the nozzle.  Thus, the claimed limitation of wherein the cross-sectional area of the first fuel exit opening is between 8 times and 25 times the cross-sectional area of the second fuel exit opening is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Pidcock in view of Griffin wherein the cross-sectional area of the first fuel exit opening is between 8 times and 25 times the cross-sectional area of the second fuel exit opening in order to optimize the fuel distribution across the nozzle (The modification makes the cross-sectional area of the first fuel exit opening is between 8 times and 25 times the cross-sectional area of the second fuel exit opening).
Claim(s) 1 and 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Pidcock.
Regarding claim 1, Sood discloses a nozzle (Figure 3; 66) for a combustion chamber (The combustion chamber of Figure 1) of an engine (Figure 1; 10) for providing a fuel-air mixture (The fuel air mixture at Figure 3; 136) at a nozzle exit opening (The opening formed by Figure 3; 136) of the nozzle, wherein the nozzle comprises: 
a nozzle main body (Figure 3; 92, 99, 126, 56, 108, 124, 141) including the nozzle exit opening and extending along a nozzle longitudinal axis (Figure 3; 152), the nozzle main body further comprising:
an inner first air-guiding duct (Figure 3; 106), with a first air exit opening (The exit of Figure 3; 106), which extends along the nozzle longitudinal axis and which is configured for conveying air (The air in Figure 3; 106) to the nozzle exit opening, 
a fuel-guiding duct (Figure 3; 154) which is situated radially outwardly of the first air-guiding duct with respect to the nozzle longitudinal axis and which includes a first fuel exit opening (The exit opening of Figure 3; 154) configured for conveying fuel (The fuel in Figure 3; 154) to the nozzle exit opening, and 
a second air-guiding duct (The duct with Figure 3; 124), with a second air exit opening (The exit opening of Figure 3; 124), which is situated radially outwardly of the fuel-guiding duct with respect to the nozzle longitudinal axis, 
a jet generator duct (The duct for Figure 3; 120) positioned on the nozzle main body, the jet generator duct including a second fuel exit opening (The exit opening Figure 3; 120) configured for generating at least one fuel jet (The fuel jet from the jet generator duct) which is directed radially inward and/or in a direction of a center of the nozzle exit opening (The slanted portion of the jet generator duct feeds the at least one fuel jet radially inward and in a longitudinal direction of the center of the nozzle exit), wherein the first fuel exit opening and the second fuel exit opening are separate and spaced apart from one another; 
a third air-guiding duct (The duct with Figure 3; 141) with a third air exit opening (The exit opening of the third air-guiding duct), which is situated radially outwardly of the second air-guiding duct, wherein an edge (The edge of Figure 3; 120 which defines Annotated Figure 3; labeled first spacing) of the second fuel exit opening is offset, along the nozzle longitudinal axis, with respect to an edge (The edge of Figure 3; 141 which defines Annotated Figure 3; labeled first spacing) of the second air exit opening by a first spacing (Annotated Figure 3; labeled first spacing) which is no more than three times a second spacing (Annotated Figure 3; labeled second spacing) by which the edge of the second air exit opening is offset, along the longitudinal axis, with respect to an edge (The edge of the duct with Figure 3; 141 which defines Annotated Figure 3; labeled second spacing) of the third air exit opening.
Sood does not disclose a guiding element at the nozzle exit opening, the guiding element including a radially outwardly extending guiding surface at least partially facing axially downstream of the nozzle and configured for guiding the fuel-air mixture radially outward with respect to the nozzle longitudinal axis and a center of the nozzle exit opening, 
wherein the guiding element is positioned radially outwardly of both the second air-guiding duct and the third air-guiding duct.
However, Pidcock does not disclose a nozzle (The nozzle formed by the components radially inward of Figure 2; 44) for a combustion chamber (The combustion chamber of Figure 1; 105) of an engine (Figure 1; 110) for providing a fuel-air mixture at a nozzle exit opening (Annotated Figure 2; labeled nozzle exit) of the nozzle, wherein the nozzle comprises: 
a nozzle main body (Figure 2; 8, 44) including the nozzle exit opening and extending along a nozzle longitudinal axis (Figure 2; 2), the nozzle main body further comprising:
an inner first air-guiding duct (Figure 2; 12), with a first air exit opening (The opening at the right end of Figure 2; 12), which extends along the nozzle longitudinal axis and which is configured for conveying air to the nozzle exit opening (Functional Language, Paragraph 0044), 
a second air-guiding duct (Figure 2; 22), with a second air exit opening (The right end of Figure 2; 22 which ends at the right end of 8), which is situated radially outwardly of the fuel-guiding duct with respect to the nozzle longitudinal axis, 
a guiding element (Annotated Figure 2; labeled guiding element) at the nozzle exit opening, the guiding element including a radially outwardly extending guiding surface (The radially outwardly extending guiding surface of Annotated Figure 2; labeled guiding element) at least partially facing axially downstream of the nozzle and configured for guiding the fuel-air mixture radially outward with respect to the nozzle longitudinal axis and a center (The center of the nozzle exit opening) of the nozzle exit opening (Functional Language, Like the instant application, the guiding element having the same structure and disposed radially outward of the first and second air-guiding duct), 
a jet generator duct (The passage in Figure 2; 8 feeding 16 and 16 itself) positioned on the nozzle main body, the jet generator duct including a second fuel exit opening (The exit of Figure 2; 16) configured for generating at least one fuel jet (The fuel jet formed by Figure 2; 16 which forms a film over 15.  Paragraph 0044) which is directed radially inward and/or in a direction (The longitudinal direction of the center of the nozzle exit opening) of the center of the nozzle exit opening (Functional Language, Figure 2; 16 generates a fuel jet that is directed radially inward), 
a third air-guiding duct (Figure 2; 38), with a third air exit opening (The right end of Figure 2; 38), which is situated radially outwardly of the second air-guiding duct, wherein an edge (The edge of the second fuel exit) of the second fuel exit opening is offset, along the nozzle longitudinal axis, with respect to an edge (The edge of the second air exit opening) of the second air exit opening by a first spacing (Annotated Figure 2; labeled first spacing) which is no more than three times a second spacing (Annotated Figure 2; labeled second spacing) by which the edge of the second air exit opening is offset, along the longitudinal axis, with respect to an edge (The edge of the third air exit opening which is the right end of Figure 2; 48) of the third air exit opening; 
wherein the guiding element is positioned radially outwardly of both the second air-guiding duct and the third air-guiding duct.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Sood to include a guiding element at the nozzle exit opening, the guiding element including a radially outwardly extending guiding surface at least partially facing axially downstream of the nozzle and configured for guiding the fuel-air mixture radially outward with respect to the nozzle longitudinal axis and a center of the nozzle exit opening, wherein the guiding element is positioned radially outwardly of both the second air-guiding duct and the third air-guiding duct as taught by and suggested by Pidcock in order to create highly dispersed air and fuel mixture (The modification adds a guiding element at the nozzle exit opening which forms an outer swirler passage).
Regarding claim 11, Sood in view of Pidcock teaches the invention as claimed.
Sood further discloses wherein the jet generator duct within the nozzle main body is fed with fuel from a different fuel supply than the fuel- guiding duct (Figure 3; 120 is supplied with a gaseous fuel and 154 is supplied with a liquid fuel so that these are different fuel supplies).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. Applicant asserts the first spacing is between the exit opening of the second air-guiding duct to the first air-guiding duct and not the exit opening of the jet generator.  Examiner respectfully disagrees.  Claim 1 recites an edge of the second fuel exit opening is offset, along the nozzle longitudinal axis, with respect to an edge of the second air exit opening by a first spacing, so that the spacing is between the exit opening of the jet generator and the exit opening of the second air-guiding duct.

Conclusion
Uhm et al (US 20120180487 as referenced in OA dated 3/10/2022) shows in Figure 7-9 that it is known to use a circular exit opening for fuel injection.
Keener et al (US 20140338356 as referenced in OA dated 3/10/2022) states in paragraph 0057 that a fuel port can be circular, oval, triangular, square, hexagonal.
Melton et al (US 20140338340 as referenced in OA dated 3/10/2022) states in paragraph 0037 that a fuel port can be circular, rectangular, triangular, polygonal.
Varatharajan et al (US 20100031661 as referenced in OA dated 3/10/2022) shows in at least Figure 2 that it is known to supply two separate fuel ducts within a fuel nozzle body with the same fuel and splits the two separate fuel ducts within the nozzle main body.
Tingle (US 5622054 as referenced in OA dated 3/10/2022) shows in at least Figure 3 that it is known to supply two separate fuel ducts within a nozzle main body (which includes the portion of 44 supplying fuel to both 36 and 38) with the same fuel and splits the two separate fuel ducts within the nozzle main body.
Rackwitz et al (US 20090139240) states in paragraph 0031 and 0032 that fuel penetration effects the fuel film
Thomson et al (US 20090212139) shows in Figure 3 that a fuel film still has a fuel penetration (which is the height of the fuel film)
Mancini et al (US 20070137207) shows in Figure 4, the jet generator duct extending through the nozzle main body from the injector stem or stalk.
Yamamoto et al (US 20100308135) shows in Figure 1, the jet generator duct extending through the nozzle main body from the injector stem or stalk.
Oda et al (US 20070289305) shows in Figure 2, the jet generator duct extending through the nozzle main body from the injector stem or stalk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741